Citation Nr: 0715531	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-40 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of an 
epithelium injury to the right eye, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1960 to July 
1963.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In December 2005 the veteran withdrew his service connection 
claims for bilateral hearing loss and tinnitus, however the 
veteran's representative presented these issues in an April 
2007 brief.  The Board refers this matter to the RO for 
clarification and appropriate action.  


FINDING OF FACT

Loss of vision in the veteran's right eye is due to his 
nonservice-connected glaucoma.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right eye have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.84a, 
Diagnostic Code 6081 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a letter dated in April 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for an increased rating, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice in April 2004, which was prior to the July 2004 rating 
decision on appeal.  Accordingly, the requirements the Court 
set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in March 2006 the appellant was 
provided with notice of what type of information and evidence 
was needed to establish a disability rating and an effective 
date of the disability.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right eye disorder warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected right eye disorder has been 
rated by the RO under the provisions of Diagnostic Code 6081.  
Under Diagnostic Code 6081 [scotoma, pathological, 
unilateral], a large or centrally located scotoma warrants a 
10 percent disability rating.  This is the only rating under 
this code provision.  The underlying note instructs to "Rate 
on loss of central visual acuity or impairment of field 
vision. Do not combine with any other rating for visual 
impairment."  38 C.F.R. § 4.84a, Diagnostic Code 6081.  

The veteran's claims he sustained an injury to his right eye 
in service due to a gas explosion.  In February 2003 he was 
granted service connection for a right eye disorder and 
assigned a 10 percent disability rating.  VA medical records 
from the 2000s show right eye treatment including for 
scotoma, macular hole, glaucoma and possible cataracts.  A 
January 2004 record indicated the veteran had a corrected 
visual acuity of 20/80 and a previous history of 20/70.  In 
January 2004 the veteran underwent peripheral iridotomy 
prophylaxis as preventative treatment for angle closure 
glaucoma.  A May 2004 VA examination of the veteran's right 
eye found he had uncorrected near vision of 20/800 and far 
vision was 20/400, corrected near vision was 20/400 and far 
vision was 20/100.  The diagnoses were narrow angle glaucoma 
with prophylactic peripheral iridotomies, photophobia, 
chronic conjunctivitis and constricted visual fields.  

The veteran was afforded another examination in May 2005.  
The visual acuity of the right eye without correction both 
near and far was hand motion, with correction was hand motion 
for far vision and 20/800 for near vision.  The diagnoses 
were glaucoma controlled by surgery.  The examiner noted that 
a complete examination with direct and with indirect 
ophthalmoscope reveals glaucoma damage to the optic disc but 
no other objective evidence of trauma to the eyes could be 
found.  The doctor concluded that it is more likely than not 
that the loss of vision is due to glaucoma which is well 
documented with the visual fields.  The examiner noted that 
the veteran lost approximately 5 days from work for various 
eye examinations.  A May 2006 VA progress note apparently 
showed corrected vision of the right eye to be 20/40 
eccentric.  

The evidence has not demonstrated that the veteran is 
entitled to a higher rating.  He already is in receipt of a 
10 percent rating, which is the only compensable rating under 
Diagnostic Code 6081.  While a note to Code 6081 refers to 
codes rating impairments of central visual acuity and field 
vision, these codes are inapplicable in the instant case as 
the May 2005 VA examiner opined that the veteran's loss of 
vision is due to his glaucoma.  The veteran has not been 
granted service connection for glaucoma and thus his loss of 
vision has been attributed to a non-service connected 
disorder.  The Board finds the May 2005 VA opinion to be 
highly probative as it was rendered by a competent medical 
professional after thoroughly examining the veteran.  There 
is no other medical opinion in the claims folder to refute 
the May 2005 VA opinion.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The record shows that the veteran 
has lost 5 days from work.  It appears that the veteran's 
non-service connected glaucoma would have the greater impact 
on his ability as it affects his vision and has been 
controlled by surgery.  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected residuals of an epithelium injury to the right eye 
have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


